          Case 3:20-cv-07182-JCS Document 91-1 Filed 01/06/21 Page 1 of 2




 1    WILMER CUTLER PICKERING HALE AND
      DORR LLP
 2    SONAL N. MEHTA (SBN 222086)
      sonal.mehta@wilmerhale.com
      THOMAS G. SPRANKLING (SBN 294831)
 3    thomas.sprankling@wilmerhale.com
      JOSEPH M. LEVY (SBN 329318)
 4    joseph.levy@wilmerhale.com
      2600 El Camino Real, Suite 400
 5    Palo Alto, CA 94306 USA
      Telephone: 650 600 5051
 6
      ARI HOLTZBLATT (pro hac vice)
 7    Ari.Holtzblatt@wilmerhale.com
      ALLISON SCHULTZ (pro hac vice)
 8    Allison.Schultz@wilmerhale.com
      ROBIN C. BURRELL (pro hac vice)
 9    robin.burrell@wilmerhale.com
      1875 Pennsylvania Ave, NW
10    Washington, DC 20006
      Telephone: (202) 663-6000
11    Facsimile: (202) 663-6363

12    Attorneys for Plaintiff/Counterclaim Defendant
      Facebook, Inc.
13

14

15

16                                  UNITED STATES DISTRICT COURT
17                                 NORTHERN DISTRICT OF CALIFORNIA
18                                      SAN FRANCISCO DIVISION
19   FACEBOOK, INC., a Delaware corporation,
20                                                            Case No. 3:20-CV-07182-JCS
                                     Plaintiff/Counterclaim
                                     Defendant,
21                                                            DECLARATION OF MICHAEL
             v.                                               CHMELAR IN SUPPORT OF
22                                                            ADMINISTRATIVE MOTION TO
     BRANDTOTAL LTD., an Israel corporation, and              SEAL JOINT LETTER BRIEF AND
23   UNIMANIA, INC., a Delaware corporation,                  ACCOMPANYING EXHIBIT F
24                                   Defendants/
                                     Counterclaim
25                                   Plaintiffs.
26

27

28

     CASE NO.: 3:20-CV-07182-JCS                                DECL. OF M ICHAEL CHMELAR ISO
                                                                ADMINISTRATIVE M OTION TO SEAL
     ActiveUS!176878693.1
          Case 3:20-cv-07182-JCS Document 91-1 Filed 01/06/21 Page 2 of 2




 1           I, Michael Chmelar, declare as follows:

 2           1.      I am Associate General Counsel at Facebook.

 3           2.      The parties are filing a joint letter brief regarding BrandTotal’s early discovery

 4   requests.

 5           3.      Pursuant to Local Rule 79-5, I submit this Declaration in support of the Administrative

 6   Motion to File Under Seal Confidential Information.

 7           4.      The redacted portion of the joint letter brief and the accompanying Exhibit F contain

 8   confidential information about Facebook’s reports to the Federal Trade Commission under a consent

 9   decree with the Federal Trade Commission. Facebook submits its reports to the Federal Trade

10   Commission confidentially. Accordingly, Facebook requests that the Court allow the joint letter brief

11   and accompanying copy of the October Report to be filed under seal.

12

13           I declare under penalty of perjury that the foregoing is true and correct.

14           Executed on this 6 day of January 2021 in Redwood City, California.

15

16
                                                           By:    /s/ Michael Chmelar
17                                                                MICHAEL CHMELAR

18

19

20

21

22

23

24

25

26

27
                                                       -1-
28    CASE NO.: 3:20-CV-07182-JCS                                  DECL. OF M ICHAEL CHMELAR ISO
                                                                   ADMINISTRATIVE M OTION TO SEAL
      ActiveUS!176878693.1
